DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that Hao fails to disclose that there is no airgap between the LCD module and the light source module. The examiner respectfully disagrees, as Figure 17 clearly discloses no air gap between the light source module and the LCD module, since they are stacked together. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4 and 11, the limitation “a voltage is applied to the liquid crystal layer by the electrode to adjust a refractive index of the liquid crystal layer” lacks proper antecedent basis, since an electrode has not been previously introduced. Based on the other limitations in corresponding claims, it appears that limitation is intended to mean “a voltage is applied to the liquid crystal layer by an electrode coupled with the LCD module, wherein the electrode is configured to control a difference between polarization states of the incident light with different incident angles in the LCD module within a tolerance error range, to adjust a refractive index of the liquid crystal layer.”
Claims 5-7 are rejected by virtue of their dependence on rejected claim 4.
Claims 12-17 are rejected by virtue of their dependence on rejected claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hao et al (EP 3809326 of record, “Hao”).
Regarding Claim 1, Hao discloses an image capturing apparatus (Figure 17), comprising:
A light source module having a first surface and a second surface opposite to each other along a thickness direction (Figure 17, light source module backlight system);
An LCD module having a first surface and a second surface opposite to each other along the thickness direction, wherein the second surface of the LCD module is attached to the first surface of the light source module (Figure 17, LCD module 402-408), and there is no air gap between the LCD module and the light source module (Figure 17 discloses no air gap between the LCD module and the light source module). 
A light-transmitting cover plate having a first surface and a second surface opposite to each other along the thickness direction, wherein the first surface of the light-transmitting cover plate is configured to contact with an object to be captured, and the second surface of the light-transmitting cover plate is configured to face the first surface of the LCD module (Figure 17, cover plate 401); and
A sensor module configured to collect an incident light reflected by the light-transmitting cover plate (Figure 17, sensor module PD).

Regarding Claim 2, Hao discloses the image capturing apparatus according to claim 1, wherein a bonding material is filled between the second surface of the LCD module and the first surface of the light source module (Figure 10 discloses a step of filling bonding material between the LCD module and the light source module). 

Regarding Claim 8, Hao discloses the image capturing apparatus according to claim 1, wherein the LCD module comprises an upper polarizer (Figure 17, upper polarizer 402), a color filter (Figure 17, color filter 404), an upper light-transmitting plate (Figure 17, upper light-transmitting plate 403), a liquid crystal layer (Figure 17, liquid crystal layer 405), a lower light-transmitting plate (Figure 17, lower light-transmitting plate 407) and a lower polarizer (Figure 17, lower polarizer 408) disposed sequentially along a first direction, where the first direction is from the first surface to the second surface of the LCD module (Figure 17).

Regarding Claim 9, Hao discloses the image capturing apparatus according to claim 8, wherein the sensor module is integrated onto the upper light-transmitting plate or the lower light-transmitting plate (Figure 17, sensor module PD is integrated onto the upper light-transmitting plate 403).

Regarding Claim 10, Hao discloses the image capturing apparatus according to claim 8, wherein the sensor module is disposed between the light-transmitting cover plate and the LCD module (Figure 17, sensor module PD is disposed between the light-transmitting cover plate 401 and the LCD module 402-408). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Okita (US Publication No.: US 2021/0341779 A1 of record).
Regarding Claim 3, Hao discloses the image capturing apparatus according to claim 1.
Hao fails to disclose an electrode coupled with the LCD module, wherein the electrode is configured to control a difference between polarization states of the incident light with different incident angles in the LCD module within a tolerance error range.
However, Okita discloses a similar apparatus comprising an electrode coupled with the LCD module, wherein the electrode is configured to control a difference between polarization states of the incident light with different incident angles in the LCD module within a tolerance error range (Okita, Paragraph 0060; Figure 2B, electrode 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Hao to include an electrode as disclosed by Okita. One would have been motivated to do so for the purpose of displaying an image on the display device without affected the image sensor (Okita, Paragraph 0060). 

Regarding Claim 4, Hao discloses the image capturing apparatus according to claim 1.
Hao fails to disclose that the LCD module comprises a liquid crystal, and a voltage is applied to the liquid crystal layer by an electrode coupled with the LCD module, wherein the electrode is configured to control a difference between polarization states of the incident light with different incident angles in the LCD module within a tolerance error range, to adjust a refractive index of the liquid crystal layer.
However, Okita discloses a similar apparatus where the LCD module comprises a liquid crystal, and a voltage is applied to the liquid crystal layer by an electrode coupled with the LCD module, wherein the electrode is configured to control a difference between polarization states of the incident light with different incident angles in the LCD module within a tolerance error range, to adjust a refractive index of the liquid crystal layer (Okita, Paragraph 033; Paragraph 0060; Figure 2B, liquid crystal layer 128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Hao to include a liquid crystal layer and electrode as disclosed by Okita. One would have been motivated to do so for the purpose of displaying an image on the display device without affected the image sensor (Okita, Paragraph 0060). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Okita in further view of  Qiu et al (US Publication No.: US 2019/0004388 A1 of record, “Qiu”).
	Regarding Claim 5, Hao in view of Okita discloses the image capturing apparatus according to claim 4.
	Hao fails to disclose that applying the voltage to the liquid crystal layer by the electrode to adjust the refractive index of the liquid crystal layer comprises applying different voltages to different regions of the liquid crystal layer by the electrode so that a great adjustment of the refractive index can be obtained for the regions with the incident light of great incident angles.
	However, Qiu discloses a similar apparatus where applying the voltage to the liquid crystal layer by the electrode to adjust the refractive index of the liquid crystal layer comprises applying different voltages to different regions of the liquid crystal layer by the electrode so that a great adjustment of the refractive index can be obtained for the regions with the incident light of great incident angles (Qiu, Paragraphs 0062-0065).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Hao to apply different voltages in different regions as disclosed by Qiu. One would have been motivated to do so for the purpose of improving display quality of an image apparatus (Qiu, Paragraph 0070). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Okita in further view of Yadin et al (US Publication No.: US 2020/0292848 A1 of record, “Yadin”).
Regarding Claim 6, Hao in view of Okita discloses the image capturing apparatus according to claim 4.
Hao fails to disclose that for a same region of the liquid crystal layer, the voltage applied to the region by the electrode changes with the incident angle of the incident light incident on the region.
However, Yadin discloses a similar apparatus where for a same region of the liquid crystal layer, the voltage applied to the region by the electrode changes with the incident angle of the incident light incident on the region (Yadin, Paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Hao to include a particular voltage application as disclosed by Yadin. One would have been motivated to do so for the purpose of accomplishing dynamic focusing (Yadin, Paragraph 0053). 

Allowable Subject Matter
Claim 7 is rejected under 112(b) and dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the current 112(b) rejection.
Claims 11-17 are rejected under 112(b), but would be allowable if rewritten to overcome the 112(b) rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 7 and 11, the prior art of record does not teach or suggest an image capturing apparatus, comprising: a light source module, an LCD module attached to a first surface of the light source module, a light-transmitting cover plate configured to contact with an object to be captured, and a second surface of the light-transmitting cover plate configured to face the first surface of the LCD module, and a sensor module configured to collect an incident light reflected by the light-transmitting cover plate, wherein the LCD module comprises a liquid crystal layer, and a voltage is applied to the liquid crystal layer by an electrode coupled with the LCD module, wherein the electrode is configured to control a difference between polarization states of the incident light with different incident angles in the LCD module within a tolerance error range, to adjust a refractive index of the liquid crystal layer, wherein for a same region of the liquid crystal layer, the voltage applied to the region changes with the incident angle of the incident light incident on the region, wherein when a dielectric anisotropy of a liquid crystal material is greater than zero, the voltage applied to the region increases as the incident angle increases, and when the dielectric anisotropy of the liquid crystal material is less than zero, the voltage decreases with the increase of the incident angle, in combination with the remaining features recited in the claim.
The prior art of Okita (US 2021/0341779 A1) discloses an image capturing apparatus, comprising: a light source module, an LCD module attached to a first surface of the light source module, a light-transmitting cover plate configured to contact with an object to be captured, and a second surface of the light-transmitting cover plate configured to face the first surface of the LCD module, and a sensor module configured to collect an incident light reflected by the light-transmitting cover plate, wherein the LCD module comprises a liquid crystal layer, and a voltage is applied to the liquid crystal layer by the electrode to adjust a refractive index of the liquid crystal layer (Okita, Figure 2). Okita fails to disclose a correlation between the incident angle of an incident light and the voltage applied to a particular liquid crystal region. However, the prior art of Yadin (US 2020/0292848 A1) discloses an image capturing apparatus which changes a voltage based off of incident angles (Yadin, Paragraph 0053). However, Yadin also fails to disclose a difference in voltage with the increase of an incident angle based on a positive or negative liquid crystal dielectric anisotropy.
Therefore, Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the current 112(b) rejection. Claims 11-17 would be allowable if rewritten to overcome the current 112(b) rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871